IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


AES COMPASSIONATE CARE, LLC,     :            No. 27 MAP 2018
BAY, LLC, CHAMOUNIX VENTURES,    :
LLC, CRESCO YELTRAH, LLC, GTI    :            Notice of Appeal from the Order of the
PENNSYLVANIA, LLC, GUADCO, LLC, :             Commonwealth Court dated May 3, 2018
ILERA HEALTHCARE, LLC, KEYSTONE :             at No. 233 MD 2018
CENTER OF INTEGRATIVE WELLNESS, :
LLC, PENNSYLVANIA MEDICAL        :
SOLUTIONS, LLC, STANDARD FARMS, :
LLC, AND THE HEALING CENTER, LLC :
                                 :
                 v.              :
                                 :
RACHEL L. LEVINE, MD, SECRETARY, :
PENNSYLVANIA DEPARTMENT OF       :
HEALTH                           :
                                 :
APPEAL OF: MLH EXPLORATIONS,     :
LLC, POSSIBLE INTERVENOR         :




                                         ORDER

PER CURIAM



       AND NOW, this 6th day of July, 2018, the notice of appeal is quashed. The

appellant fails to demonstrate that the order denying its application to intervene involves

a right too important to be denied review. See Pa.R.A.P. 313(b). See also In re Barnes

Foundation, 871 A.2d 792, 794 (Pa. 2005) (“Pennsylvania law does allow for an appeal

as of right from an order denying intervention in circumstances that meet the

requirements of the collateral order doctrine as embodied in [Rule 313].”).